December 31, 2015




                                 JUDGMENT

                The Fourteenth Court of Appeals
                   D. PATRICK SMITHERMAN, Appellant

NO. 14-15-00148-CV                          V.

                    BANK OF AMERICA, N.A., Appellee
                    ________________________________

      Today the Court heard the parties’ joint motion to reverse the judgment
signed by the court below on November 19, 2014. Having considered the motion
and found it meritorious, we order the judgment REVERSED AND REMAND
the cause to the trial court for proceedings in accordance with the parties’
agreement.
     We further order that each party shall pay its costs by reason of this appeal.
     We further order that mandate be issued immediately.
     We further order this decision certified below for observance.